      CASE 0:18-cr-00088-DWF-ECW Document 240 Filed 05/12/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                Criminal No. 18-88 (DWF/SER)

                      Plaintiff,

 v.                                                                      ORDER AND
                                                                       MEMORANDUM
 Omar Kashaka Taylor,

                      Defendant.


       This matter is before the Court on Defendant’s Motion and Request to Proceed

with Defendant’s Sentencing Hearing by Video Conference (Doc. No. 233). This motion

is made in the context of the COVID-19 pandemic, the CARES Act, and Chief Judge

Tunheim’s Administrative General Order No. 5 dated March 30, 2020 providing that “if a

Judge in an individual case finds, for specific reasons, that a felony plea or sentencing in

that case cannot be further delayed without serious harm to the interests of justice, the

judge may, with the consent of the defendant after consultation with counsel, use video

conferencing, or teleconferencing if video conferencing is not reasonably available, for

the felony plea or sentencing in that case.” The Government opposes Defendant’s

request and motion for sentencing by way of video conferencing because they have

asserted that they are unaware of any specific reasons why delaying the sentencing

hearing in this case would cause serious harm to the interests of justice. (Doc. No. 234).

Consequently, the Government has requested that, in the event the Court overrules their

objection and sets this matter for a sentencing by video conference, the Court make a
    CASE 0:18-cr-00088-DWF-ECW Document 240 Filed 05/12/20 Page 2 of 4



record and provide specific reasons why the sentencing of the Defendant cannot be

further delayed without serious harm to the interests of justice.

       Based upon the submissions of counsel and the Court having reviewed the

procedural status of the case as well as the status of COVID-19 cases in the Bureau of

Prison (“BOP”) facilities in the United States and the Court being otherwise duly advised

in the premises, hereby enters the following:

                                          ORDER

       1.     Defendant’s Motion and Request to Proceed with Sentencing by Way of

Video Conference (Doc. No. [233]) is respectfully DENIED for the reasons stated in the

attached Memorandum. However, the Court does specifically find that the sentencing

hearing can be further delayed without serious harm to the interests of justice, and in the

Court’s view, including the public’s interest and the interest of the Defendant.

       2.     The attached Memorandum is made a part hereof.


Dated: May 12, 2020                        s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge


                                    MEMORANDUM

       There is no question that the Court must impose a sentence without unnecessary

delay as observed by defense counsel. However, notwithstanding the difficult

circumstances the entire country including the criminal and civil justice system, finds

itself in given the COVID-19 virus, this was not a close call for the Court to make for at

least two reasons.


                                              2
    CASE 0:18-cr-00088-DWF-ECW Document 240 Filed 05/12/20 Page 3 of 4



       First, there are significant issues that will need to be addressed by this Court in

order to arrive at and impose a fair sentence. Quite separate from the fact there is a

statutory, mandatory minimum sentence of 25 years with or without any witnesses being

called, there are significant issues that will be addressed, and understandably so, by both

counsel with respect to the objections that have been raised related to the presentence

investigation report and the advisory guidelines as evidenced by the submissions by both

government’s counsel and defense counsel. For this reason alone, the Court concluded it

was obligated not to schedule a sentencing hearing by way of video conference even with

the consent of the Defendant.

       Second, even though the Court fully understands the arguments of counsel and the

position of the Defendant not unique to this case with respect to what is commonly

referred to or characterized as “hard time” at the Sherburne County Jail or other jail

settings vis-a-vis a facility with the Bureau of Prisons, currently we are fortunate and

perhaps lucky to have had no inmate that has contracted the virus and no guard or official

working with the inmates who has contracted the virus. When that is juxtaposed with

what is occurring with the Bureau of Prisons, notwithstanding the hard time issue, that

created a reason by itself that in the Court’s view obligated it to not proceed at this time

by way of video conference. As of May 11, 2020, the BOP had 139,777 federal inmates

in BOP-managed institutions and 11,260 in community-based facilities. The BOP staff is

approximately 36,000. Currently, there are 3,319 federal inmates and 250 BOP staff who

have confirmed positive test results for COVID-19 nationwide. Currently, 656 inmates




                                              3
     CASE 0:18-cr-00088-DWF-ECW Document 240 Filed 05/12/20 Page 4 of 4



and 279 staff members have recovered. As of May 11, 2020, there have been 48 federal

inmate deaths and zero BOP staff member deaths attributed to the COVID-19 virus.1

       The Court, as noted in its Order, will review all of these circumstances as noted in

this Memorandum on a biweekly basis both to evaluate any additional national and

districtwide administrative orders as well as conditions both at Sherburne County and

with the Bureau of Prisons. The Court will consult with respective counsel in the event

of a substantial change in circumstances and in advance of setting a sentencing hearing in

this matter.

       For the reasons stated, the Court finds that delaying the sentencing hearing in this

case will not cause harm to the interests of justice.

                                           D.W.F.




1
       Due to the rapidly evolving nature of this public health crisis, the BOP will update
the open COVID-19 confirmed positive test numbers, recoveries, and the number of
COVID-19 related deaths daily at 3:00 p.m. The positive test numbers are based on the
most recently available confirmed lab results involving open cases from across the
agency as reported by the BOP’s Office of Occupational Health and Safety at 11:00 a.m.
each day. BOP field sites may report additional updates throughout the day. Data is
subject to change based on additional reporting.

      The BOP has begun additional testing of asymptomatic inmates to assist in
slowing transmissions within a correctional setting. As such, data reflects an increase in
the number of COVID-19 positive tests. The BOP is able to better utilize this
information for the management of an outbreak at the relevant, affected facility.

      The inmate totals listed do not include inmates participating in the Federal
Location Monitoring program or being held in privately managed prisons.

                                              4
